*163OPINION.
Murdock :
The decision of this case turns upon a question of fact, i. e., were the General Cigar Co. shares and the Van Camp Packing Co. shares held by the partnership primarily for sale in the course of its business. If they were so held, then the shares were not capital assets within the meaning of that term as defined in section 101 (c) (8) of the Kevenue Act of 1932, the loss from the sale of the shares was not a capital loss, and the loss should be deducted from the gains of the partnership from the sales of other securities in determining the petitioner’s distributive share of the net income of the partnership. Cf. Charles Wesley Purdy, 36 B. T. A. 572. It is conceded that the partnership was regularly engaged in the business of trading in securities for profit. We have found as a fact that the securities in question were held, at all times material hereto, primarily for sale in the course of the partnership’s business of trading in securities for profit.
The respondent has contended that the intention of the partnership in holding these securities must have been different from its intention in holding all of the other, securities in account No. 67, since these alone were held for more than two years, whereas all *164of tbe others were sold1 soon, after they were purchased. Obviously the mere holding of the securities for more than two years is not fatal to the contention that the securities were held primarily for sale in the course of the taxpayer’s trade or business, since such a situation would deprive the words of section 101 (c) (8) of all meaning and significance. Cf. I. T. 2948, C. B. XIV-2, p. 158. The petitioner testified that these particular securities, like all of the others, were purchased and held at all tunes primarily for sale in the course of the partnership business of trading in securities for a profit. He explained that the Yan Camp Packing Co. shares were purchased, upon the recommendation of a friend of his partner, in the belief that the market price of the shares would increase and the partnership would have a good chance to sell them at a substantial profit; the shares declined in value so that the partnership never had a chance to, sell them at a profit; and, when they finally became almost worthless, the partnership ceased to pay much attention to them, but merely retained them in the hope that they might some time increase in price. He explained that he was quite familiar with the affairs of the General Cigar Co., of which he was a director; the company was enjoying a prosperous year in 1929 when the shares were purchased, and he thought the, pricei would increase; however, the price fell off when the crash came in the stock market, but the petitioner continued to believe that the stock had a value in excess of its current market price, because the company was continuing to have good business up to 1933; the company had a large inventory loss in 1933 and its earnings decreased; the petitioner then came to the conclusion that the partnership should sell the stock at once rather than wait longer for the market price to more nearly approach what he regarded as the true worth of the shares.
The respondent contends that the petitioner’s testimony in explaining why the General Cigar Co. stock was held for such a long period shows that the stock was not held during all of that period primarily for sale. He points to the fact that the market price of the stock increased at various times during that period, and he argues that the firm would have sold the stock during one of those flurries, if it really was holding the stock primarily for sale in the course of its trade or business. Obviously a taxpayer may decide for himself when and under what circumstances he will sell his stock, even where he is holding it primarily for sale. Many taxpayers, holding stock primarily for sale in the course of their business of trading in stocks for profit, have missed favorable opportunities to sell. If a taxpayer holds a security too long in the hope of obtaining a higher price, that circumstance does not prove that he is not holding the security primarily for sale in the course of his business. We have taken into *165consideration all of tlie evidence in this case and have considered all of the arguments of counsel in making the finding of fact which decides this case.
Reviewed by the Board.

Decision will be entered under Rule 50.